Citation Nr: 1046304	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  03-28 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a waiver of overpayment of VA compensation 
benefits in the stated amount of $15,464.50, to include the 
question of whether the overpayment was properly created.  

[The claim of entitlement to service connection for an acquired 
psychiatric disorder will be addressed in a separate decision.]  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from January 1986 to January 
1990 and from January 1992 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2003 decision by the Committee on Waivers and 
Compromises (the Committee) at the RO, which denied waiver of 
recovery of overpayment of compensation benefits.  

This issue was previously before the Board in September 2007, at 
which time waiver of recovery of an overpayment was denied.  That 
decision was appealed to the U.S. Court of Appeals for Veterans 
Claims.  The record contains a Joint Motion for Remand, dated in 
November 2009, wherein the Veteran's attorney and the VA General 
Counsel agreed to a remand of the Veteran's claim.  In November 
2009, an order was issued by the Court, remanding the Veteran's 
claim for additional adjudication, which will be conducted 
herein.  


FINDINGS OF FACT

1.  In February 2002, the RO sent the Veteran a letter informing 
him of the proposed reduction in compensation benefits due to 
incarceration, the rights of his dependents to an apportionment 
while he is incarcerated, the conditions under which payments may 
be resumed upon release from incarceration, and his right to 
submit evidence within 60 days showing a reduction was not 
warranted.  

2.  In February 2003, the RO reduced the Veteran's compensation 
benefits due to incarceration, effective June [redacted], 2002, the 61st 
day of confinement in prison.  

3.  There is no evidence of fraud, misrepresentation, or bad 
faith on the Veteran's part in the creation of the debt.  

4.  Recovery of the overpayment by VA would not be against equity 
and good conscience.  


CONCLUSION OF LAW

Waiver of recovery of overpayment of VA compensation benefits in 
the amount of $15,464.50 is precluded.  38 U.S.C.A. §§ 101(13), 
5302, 5313 (West 2002& Supp. 2009); 38 C.F.R. §§ 1.962, 1.963, 
1.965, 3.4, 3.665 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 C.F.R. § 3.665, if any individual to or for whom 
compensation is being paid under a public or private law 
administered by the Department of Veterans Affairs is imprisoned 
in a Federal, State, or local penal institution as the result of 
conviction of a felony or misdemeanor, such compensation payments 
will be discontinued effective on the 61st day of imprisonment 
following conviction.  

Review of the record reveals that, since the Veteran's discharge 
from active duty service, entitlement to service connection has 
been established for the following disabilities: pes planus, with 
plantar fasciitis, rated 30 percent disabling; right and left 
ankle inversion sprains, separately rated 20 percent disabling; 
lumbosacral strain, rated 10 percent disabling; and right thumb 
hyperextension injury, rated noncompensable (zero percent) 
disabling.  See rating decisions dated March 1995, July 1996, 
July 1997, and December 1998.  Due to his service-connected 
disabilities, the Veteran's combined disability rating was 70 
percent, for which he was receiving approximately $1,202 in VA 
compensation benefits.  See December 1998 rating decision.  

Review of the record further reveals that, in April 2000, the 
Veteran called his vocational rehabilitation counselor to inform 
VA that he was incarcerated and to inquire about what effect his 
incarceration would have on his benefits.  Apparently, 
notification of the Veteran's incarceration was sent to his 
counselor and other appropriate RO personnel.  See undated copy 
of CAPS screen.  Nevertheless, the Veteran continued to inform VA 
that he was incarcerated and it also appears that a person at the 
Veteran's address informed VA that the date of his incarceration 
was October 2001.  See February 2002 Report of Contact.  

In February 2002, the RO informed the Veteran that it had 
received evidence indicating that he was currently incarcerated 
following conviction of a felony and proposed to reduce the 
Veteran's benefits from 70 percent to 10 percent, effective 
December 20, 2001.  Following a hearing with the Veteran's 
representative in June 2002, the RO informed the Veteran that his 
benefits were reduced, effective December 20, 2001, and in March 
2003, the RO informed the Veteran that, due to the reduction in 
benefits, he had been overpaid $15, 464, which he owed to VA.  

The Veteran requested a waiver of the overpayment but, in 
November 2003, the Committee denied the Veteran's request for a 
waiver, finding that he acted in bad faith by receiving benefits 
and not reporting his incarceration.  The Veteran has appealed 
the Committee's determination.  

The Court of Appeals for Veterans Claims has held that, before 
adjudication of a waiver application, the lawfulness of a debt 
must first be determined.  Schaper v. Derwinski, 1 Vet. App. 430, 
434, 435 (1991).  The VA General Counsel has reinforced this 
obligation by holding that, where the validity of a debt is 
challenged, that issue must be developed before the issue of 
entitlement to waiver of the debt can be considered.  VAOPGCPREC 
6-98.

Once it is determined that the indebtedness was validly created, 
but before moving on to the matter of waiver of the charged 
indebtedness, if there is a finding of fraud, misrepresentation, 
or bad faith by the debtor in the creation of the overpayment, 
then waiver of the overpayment is automatically precluded, and 
further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 
1.963, 1.965(b) (2010).  VA regulations define "bad faith" as 
unfair or deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection with a 
debt arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken with 
actual fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  38 C.F.R. § 1.965(b).

After it has been determined that the debt is valid and that 
fraud, misrepresentation and/or bad faith had no part in its 
creation, VA must then consider whether collection of the debt 
would be against equity and good conscience.  The phrase "equity 
and good conscience" means arriving at a fair decision between 
the obligor and the government.  See 38 C.F.R. § 1.965.  

In making this determination, consideration will be given to the 
following elements, which are not intended to be all- inclusive: 
(1) Fault of the debtor - where actions of the debtors contribute 
to the creation of the debt; (2) Balancing of faults - weighing 
fault of the debtor vs. the fault of the VA; (3) Undue Hardship - 
whether collection would deprive the debtor or family of basic 
necessities; (4) Defeat the purpose - whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) Unjust enrichment - failure to make 
restitution would result in unfair gain to the debtor; (6) 
Changing position to one's detriment - reliance on VA benefits 
results in relinquishment of a valuable right or incurrence of a 
legal obligation.  38 C.F.R. § 1.965.

Creation of the Overpayment

The facts are not in dispute as to whether there was an 
overpayment of VA compensation benefits.  The Veteran was 
incarcerated following conviction of a felony in October 2001, 
which required that his compensation benefits be reduced 
effective the 61st day of confinement following conviction.  See 
3.665.  While the Veteran notified VA that he was incarcerated as 
early as April 2000, VA did not receive official notification of 
the Veteran's felony conviction until February 2002 and, thus, 
the Veteran continued receiving full compensation benefits beyond 
the 61st day of confinement.  

Neither the Veteran nor his representative has presented any 
pertinent argument regarding the validity of the debt, to include 
the amount of the debt.  Therefore, the Veteran has not 
challenged the validity or creation of the overpayment and the 
matter of the validity of the overpayment is not at issue. 

Fraud, misrepresentation, or bad faith

The evidence reflects that, when the Veteran received notice of 
the December 1998 rating decision granting an increased 
disability rating for his service-connected bilateral ankle 
disability, he was also informed, via VA Form 21-8764, that 
compensation benefits must be reduced should a veteran become 
incarcerated in excess of 60 days for conviction of a felony 
offense.  There is no indication that the Veteran read this 
information and willingly disregarded the information.  In fact, 
as noted, the evidence reflects that the Veteran contacted RO 
personnel in April 2000 and several times thereafter to inform 
them that he was incarcerated.  

In this regard, the Board notes that the repeated notices of 
incarceration provided by the Veteran did not indicate whether he 
was convicted of a felony and, thus, the information provided by 
the Veteran did not give rise to a proposed reduction in 
compensation benefits.  See 38 C.F.R. § 3.665.  Nevertheless, the 
evidence reflects that VA was aware of the pending felony charges 
in June 2001.  

Accordingly, the Board finds the evidence of record does not show 
fraud, misrepresentation, or bad faith on the Veteran's party in 
the creation of the overpayment.  Therefore, the Board finds 
there is no statutory bar to waiver of recovery of the 
overpayment.

Equity and good conscience

As indicated above, the phrase "equity and good conscience" 
means arriving at a fair decision between the obligor and the 
government, while considering the fault of the debtor, weighing 
the fault of the debtor against the fault of the VA, undue 
hardship, defeating the purpose for which benefits were intended, 
unjust enrichment or gain to the debtor, and changing position to 
one's detriment.  See 38 C.F.R. § 1.965.

As discussed above, the Board finds that VA was informed of the 
Veteran's incarceration as early as April 2000.  However, the 
Veteran was previously advised that his benefits would be reduced 
upon evidence of incarceration due to a felony conviction and, 
yet, he did not request that the overpayments he was receiving be 
stopped after he was convicted of the felony.  

In this regard, the Board notes that the evidence shows the 
Veteran believed that he was improperly convicted, as he appealed 
the conviction with a higher State court.  However, because the 
Veteran was aware that his benefits would be reduced upon 
incarceration due to a felony, it would have been prudent for him 
to request that his benefits be terminated until his appeal was 
resolved, such that an overpayment would not have been created.  
The Veteran did not take action to have his payments stopped 
following incarceration but, instead, continued receiving full 
compensation benefits, although he knew he was not entitled to 
those benefits because of his incarceration.  Consequently, there 
is some fault of the Veteran in the creation of the overpayment.  

While the initial notification of incarceration did not indicate 
whether the Veteran was convicted of a felony, the Board notes 
that VA could have attempted to corroborate this information by 
contacting the appropriate agency to determine if the Veteran 
was, in fact, incarcerated and the circumstances of his 
incarceration.  It does not appear that any action was taken with 
respect to the information regarding the Veteran's incarceration, 
to include prompt action to terminate benefits, and, thus, VA 
bears the onus of fault in this case.  

With respect to undue hardship, the Board observes that the 
Veteran is incarcerated for the rest of his life and that most of 
his daily needs, including food, shelter, and clothing, are 
provided by the State of Florida.  The Board has considered the 
Veteran's statements that he is not provided hygiene products, 
stamps, and other writing needs and that he needs money to 
purchase those items.  However, the Board notes that the State of 
Florida provides the most basic hygiene products, including soap 
and deodorant, and the Veteran has not specifically stated what 
other basic hygiene products he is not provided and needs.  In 
addition, the Board notes that stamps and envelopes are not 
generally considered a "basic necessity".  Therefore, the Board 
finds that recovery of the overpayment would not cause the 
Veteran any hardship or deprive him of any basic necessities.  In 
this regard, the basis of the joint motion is very unclear.  

With respect to undue hardship, the Veteran has also submitted 
statements that recovery of the overpayment would be an undue 
hardship on his family.  He has specifically stated that the 
overpayment was used to save his family home and that his mother 
is dependent on him. 

In this regard, the Board must note that in February 2009 the 
Veteran attempted to have his mother removed as a dependent, 
stating that he was under "no legal obligation to keep her on as 
a dependant."  This request was denied by the RO in April 2009.

The Board has considered the Veteran's statements and the Joint 
Motion; however, review of the evidence reveals that the 
Veteran's mother is currently receiving $988 a month as an 
apportionment of the compensation benefits being withheld from 
the Veteran.  See September 2003 RO determination.  The evidence 
also reflects that the mother of two of the Veteran's children is 
receiving $290 a month as an apportionment of the benefits being 
withheld.  See May 2007 RO determination.  Neither the Veteran's 
mother, nor the custodian of the Veteran's dependent children, 
has submitted evidence showing that their basic necessities are 
not being met and the Veteran himself has contended that his 
mother should not be considered a dependant (see February 2009 
statement), making the basis of the joint motion unclear. 

Therefore, the Board finds there is no evidence of record that 
shows or suggests that any of the Veteran's dependents will be 
deprived of basic necessities if the overpayment amount is repaid 
other than the Veteran's statements, which the Board finds is 
outweighed by the facts of this case.  The reality of the 
situation is that the Veteran was provided about $15,000 dollars 
that was not his and he cannot use that money to pay for a house 
that he does not live in.  It is impossible for the Board to find 
that return of the money that was never the Veterans would 
deprive the debtor's family of basic necessities, particularly in 
light of the apportionments cited above and the Veteran's own 
statement that his mother should not be a dependant.  As such, 
the Board finds that recovery of the overpayment would not cause 
the Veteran's dependents any hardship or deprive them of any 
basic necessities.  

With respect to defeating the purpose of VA benefits, the purpose 
of VA disability compensation is to provide financial support to 
disabled veterans and their dependents.  Given that the Veteran 
erroneously received $15, 464 during his incarceration and that 
his dependents are receiving an apportioned share of the benefits 
being withheld, recovery of the overpayment, to which the Veteran 
was not entitled by law, does not defeat the purpose of the 
benefits.  

With respect to unjust enrichment, the Board notes that it is not 
equitable for the Veteran to retain benefits that have been 
erroneously provided.  To waive recovery and allow the Veteran to 
retain the benefits would result in an unfair gain to the 
Veteran.  

The Board also finds there is no indication that the Veteran 
relied on VA compensation benefits with consequent relinquishment 
of a valuable right or incurrence of a legal obligation.  

In sum, the Board finds that it would not be against the 
principles of equity and good conscience to require the Veteran 
to repay the overpayment of compensation benefits in the 
calculated amount of $15,464.00.  In balancing the equities, the 
Board finds that, while VA was at fault in creating the 
overpayment, the Veteran was also at fault and recovery of the 
overpayment would not defeat the purpose of benefits or result in 
undue hardship to the Veteran.  In addition, the Veteran would be 
unjustly enriched if waiver were to be granted.  The end result 
is not unduly favorable or adverse to either the Veteran or the 
government, and the evidence is not so evenly balanced as to 
create doubt as to any material issue.  Therefore, waiver of 
recovery of the overpayment in the amount of $15, 464 is denied.  




Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In this case, VCAA notice is not required because the issue 
presented involves a claim for waiver of recovery of overpayment 
of VA benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) (The notice and duty to assist provisions of the VCAA do 
not apply to chapter 53 waiver of recovery matters, as chapter 53 
already contains its own notice provisions.  The VCAA provisions 
are relevant to a different chapter of title 38, i.e., Chapter 
51, and do not apply to waiver matters.).

ORDER

Entitlement to waiver of recovery of overpayment of compensation 
benefits in the amount of $15,464.00 is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


